Title: George Washington to the Commissioners of the Federal District, 31 January 1793
From: Washington, George,Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Jan. 31. 1793.

The regular course which the affairs of the Federal city are likely to move in by the appointment of a Superintendant, who may relieve you from details, and from all sacrifices of time except your periodical meetings, enables me now to proceed, on more certain grounds to the subject of compensation. That a proper compensation should be made you must undoubtedly be the public expectation as well as your own. In proposing the sum, I do not see that I can take a better guide than that of the legislature, which in fixing the compensation for members of Congress has furnished a kind of standard to which services and qualifications in a certain line may be referred. I should therefore propose to you six dollars a day for the days of actual service, and milage for travelling, in lieu of service and all expences to commence from the first day of the present year.
With respect to the past I have more difficulty to name a sum, because I do not know the time you have actually sacrificed, and perhaps it would not be practicable for yourselves to state it. On the best judgment I am able to form of it however I should propose the sum of 1500. dollars, each, for your services preceding the commencement of the present year. Should these propositions not exactly meet your own ideas, I shall be very happy to receive your observations on them.
